668 S.E.2d 564 (2008)
STATE of North Carolina
v.
Fanta Falanda JACOBS.
No. 348P08.
Supreme Court of North Carolina.
October 9, 2008.
Vincent F. Rabil, for Jacobs.
Alexander McC. Peters, Special Deputy Attorney General, Ben David, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 25th day of July 2008 in this matter for a writ of certiorari to review the order of the Superior Court, New Hanover County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 9th day of October 2008."